Citation Nr: 0710757	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether there was clear and unmistakable error in a March 
1997 rating decision that assigned an effective date of March 
13, 1992 for an evaluation of 100 percent disabling for 
service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to October 
1967.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDINGS OF FACT

1.  In an unappealed March 1997 rating decision the RO 
considered all of the evidence of record and assigned an 
effective date of March 13, 1992, and no earlier, for the 
contemporaneous increase in the disability evaluation of the 
veteran's service-connected anxiety disorder from a 30 
percent rating to a 100 percent rating.  The March 1997 
rating decision was consistent with the evidence then of 
record and the laws and regulations in effect at that time.  

2.  The March 1997, rating decision does not contain any 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would have been 
manifestly different but for the error.


CONCLUSIONS OF LAW

The March 1997 unappealed rating decision wherein the RO 
assigned an effective date of March 13, 1992, and no earlier, 
for the increase in the disability evaluation of the 
veteran's service-connected anxiety disorder from a 30 
percent rating to a 100 percent rating, did not constitute 
clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the March 1997 RO decision contains 
clear and unmistakable error in the assignment of an 
effective date of March 13, 1992 for a disability evaluation 
of 100 percent for the veteran's service connected anxiety 
disorder.  Specifically, the veteran asserts that the RO 
incorrectly applied the provisions of 38 U.S.C.A. § 
5510(b)(2) and 38 C.F.R. § 3.400(o)(2) to the veteran's claim 
for an increased rating, and that but for this alleged error, 
the veteran would have been assigned an effective date in 
March 1991, one year prior to the filing of his claim.  

Additionally, the veteran, through his attorney, asserts two 
procedural errors.  First, that the veteran's March 1992 
claim remains unadjudicated due to the alleged error in 
application of 38 U.S.C.A. § 5510(b)(2) and 38 C.F.R. § 
3.400(o)(2).  Second, that the November 2004 statement of the 
case (SOC), issued with regard to the March 2003 rating 
decision on appeal, is defective for failure to cite to 
relevant law or explain how relevant law was applied in 
rendering the decision.  These contentions are addressed 
prior to addressing the CUE claim on the merits.  

Procedural and preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Livesay 
v. Principi, 15 Vet. App. 165 (2001), the Court noted that a 
CUE claim is not a claim for benefits, but rather is a 
collateral attack on a final decision.  Thus, one requesting 
reversal or revision on the basis of CUE is not a claimant 
within the meaning of the VCAA and therefore, the notice and 
development provisions of the VCAA do not apply to claims 
based on CUE.

On March 13, 1992, the RO received a claim from the veteran 
for an increased evaluation for his service-connected anxiety 
disorder, then rated as non-compensable.  In March 1993, the 
RO issued a rating decision, assigning a 10 percent 
disability evaluation.  This decision explained the evidence 
upon which the decision was based included VA outpatient 
treatment records from February 1984 to August 1992 and a VA 
examination of June 1992 and stated that the evidence was 
insufficient to evaluate the veteran's disability for the 
period from December 1968 to March 1992.  The veteran 
appealed the March 1993 decision.  In March 1995, while the 
appeal was pending, the RO readjudicated the claim, 
increasing the disability rating to 30 percent.  In October 
1996, the Board decided the veteran's appeal, and granted a 
100 percent disability rating for his service-connected 
anxiety disorder.  

In March 1997 the RO issued the rating decision granting a 
100 percent rating effective March 13, 1992.  This decision 
was mailed to the veteran on April 15, 1997 along with notice 
of his appellate rights.  The veteran did not appeal the 
March 1997 grant of the 100 percent rating, including the 
assignment of an effective date.  The March 1997 rating 
decision therefore became final.  38 U.S.C. § 7105(c) (West 
1997); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

In January 2003, the veteran filed a claim for CUE in the 
March 1997 RO decision, asserting that the RO failed to 
correctly apply 38 C.F.R. §3.400(o)(2) in assignment of the 
effective date.  In May 2003 the RO denied this claim and, in 
April 2004, the veteran filed a notice of disagreement.  In 
November 2004 the RO issued a statement of the case (SOC) and 
the veteran filed a timely substantive appeal in January 
2005.

The veteran's attorney argues that the veteran's March 1992 
claim for an increased disability rating for his anxiety 
disorder is pending and unadjudicated with regard to 
entitlement to an effective date earlier than March 13, 1992.  
He argues that the March 1997 rating decision did not apply 
38 C.F.R. §3.400(o)(2) or 38 U.S.C.A. § 5110(b)(2) to the 
claim and that this renders the March 1992 claim 
unadjudicated.  This argument is without merit.  The Board 
does not agree that that March 1997 decision was rendered 
without consideration of 38 C.F.R. §3.400(o)(2) or 
38 U.S.C.A. § 5110(b)(2).  However, even if the RO had failed 
to consider this statute and regulation in assigning an 
effective date, so doing would not render the issue of 
assignment of an effective date "pending and 
unadjudicated".  The March 1997 RO decision adjudicated the 
claim, assigned an effective date of March 13, 1992, and as 
explained above, the decision was unappealed and is final.  
Indeed, absent the filing of a timely notice of disagreement 
to the March 1997 assignment of an effective date, no free 
standing claim for an earlier effective date is supported by 
law or regulation.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  As the March 1997 decision is final, the only avenue 
for the veteran to seek an earlier effective date is through 
a claim of CUE in the March 1997 decision.  Id.  There is no 
pending and unadjudicated claim for an effective date earlier 
than March 13, 1992.  

The veteran's attorney argues that the November 2004 
statement of the case issued in connection with the present 
CUE claim, is defective because it does not cite to Roberson 
v. Prinicpi, 251 F.3d 1378 (2001) or the law specified in 
Roberson.  From the absence of citation to or discussion of 
Roberson, the veteran's attorney infers that the RO did not 
consider the holding in Roberson  and VAOPGCPREC 4-2004 in 
the May 2003 RO decision denying the veteran's claim for CUE.  
He argues that the Board must remand this case for the RO to 
issue another SOC indicating that he RO considered Roberson.  
This argument is also without merit.

38 U.S.C.A. § 7105 requires that the statement of the case 
contain the following: (A) a summary of the evidence in the 
case pertinent to the issue or issues with which the 
disagreement is made; (2) a citation to pertinent laws and 
regulations and a discussion of how such laws and regulations 
affect the agency's decision, and (3) the decision on each 
issue and a summary of the reasons for such decision.  

The law does not require that judicial decisions be cited, 
nor does it require that a SOC must be tantamount to a legal 
brief.  Indeed, if the law did require the discussion of each 
case relevant to an issue on appeal, it is difficult to 
conceive of a sufficient SOC as dozens of relevant cases have 
been issued regarding the majority of issues addressed in 
SOC's.  

The Board notes that the information set forth in the 
statement of the case must be complete enough to allow the 
appellant to present arguments before the Board.  See 38 
C.F.R. § 19.29 (2006).  Items in the statement of the case 
are to be used by the appellant in completing the substantive 
appeal to the Board.  38 C.F.R. § 20.202 (2006).

In this case, the Board finds that the November 2004 SOC was 
adequate.  This SOC included citations to 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.105 and § 3.400, a summary of the decision, 
and the reasons for that decision, including an application 
of the regulatory language to the facts of the case.  The SOC 
clearly meets the requirements of relevant law.  

The Board further finds that even if Roberson was somehow 
required to be cited and discussed in the SOC (and the Board 
obviously does not believe that such is the case), no 
prejudice resulted from a lack of such discussion and 
citation.  It is clear to the Board that the veteran and his 
attorney were well aware of the Roberson, because the 
attorney cited that case in his November 2004 substantive 
appeal.  As the purpose of the statement of the case, to aid 
the veteran in presenting argument in his substantive appeal, 
has clearly been achieved in this case, no prejudice to the 
veteran can result from the alleged procedural error.  

Regardless, the veteran's attorney has not specifically 
indicated how the veteran was prejudiced in this case, nor 
has he explained how a remand could cure any claimed defect 
rather than merely delaying the claim.  As discussed below, 
consideration of Roberson in reviewing the record does not 
result in any change in the outcome of this case.  

Clear and unmistakable error

The veteran, through his attorney, argues that the March 1997 
rating decision contains clear in unmistakable error in the 
assignment of an effective date of March 13, 1992 for the 
grant of a 100 percent disability rating for the veteran's 
service connected anxiety disorder.  Specifically, he 
contends that the RO failed to correctly apply 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) to the facts of the 
case.  He asserts that had the RO correctly applied this 
regulation, an effective date of March 13, 1991 would have 
been assigned instead of an effective date in March 1992.  

A final RO decision, like the March 1997 decision at issue 
here, generally may not be reversed or amended in the absence 
of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a).  Where evidence establishes CUE, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 
3.105(a).  The CUE claim presented here is a collateral 
attack on a final RO decision.  See Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that there are two requirements 
to establish a CUE claim: 1) the alleged error must have been 
outcome determinative; and 2) the error must have been based 
upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002) (citations omitted).

In order for CUE to exist, the Court has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at  44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.   

The Court has also stated "an incomplete record, factually 
correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

38 U.S.C.A. § 5110(a) (1997) provides that, unless provided 
elsewhere in Chapter 51, the effective date of an award based 
on a claim of increase "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  The exception cited by 
the veteran's attorney is that he effective date of an award 
of increased compensation shall be "[t]he earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  See 38 U.S.C.A. § 5110(b)(2) (1997).  

38 C.F.R. § 3.400 (1997) the implementing regulation for 
U.S.C.A § 5110 essentially tracks the statute in stating 
"[e]xcept as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  The exception 
for claims for increased disability ratings is addressed in 
38 C.F.R. § 3.400(o), which exactly tracks 38 U.S.C.A. § 
5110(b)(2).

The veteran's claim for CUE fails because application of 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o) to the 
evidence of record does not indicate a manifestly different 
outcome upon which reasonable minds could not differ.

The Board notes that the veteran has not pointed to any 
evidence appropriate for application of 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400 (1997) or how application of 
such would have resulted in a different outcome of the March 
1997 RO decision.  Indeed, the veteran's argument is that the 
RO failed to review all the evidence of record and find 
evidence from which it must be ascertained that the veteran's 
increase in disability to 100 percent occurred within one 
year prior to the filing of his claim in March 1992.  In 
order to find CUE in the March 1997 decision the evidence 
before the RO at the time of the decision would have had to 
have been such that reasonable minds could not differ that 
application of the above cited law would have resulted in an 
effective date earlier than March 1992 for grant of a 100 
percent rating.  

The relevant facts available to the agency decisionmakers in 
March 1997 were contained in VA outpatient treatment notes, 
private treatment records and reports, VA examination 
reports, and prior decisions of the Board and RO.  

VA outpatient treatment notes reveal the veteran's complaints 
of panic attacks between March 1986 and March 1987.  A 
February 1987 clinic note contains the veteran's spouse's 
report that the veteran had mild panic attacks.  A June 1987 
VA clinic note states that the veteran was seen in the mental 
health clinic during which time he requested a letter for the 
Federal Aviation Administration because he had been denied a 
license to fly based on a nervous condition.  At this time 
the veteran reported that he was not taking any medication 
and had not had a panic attack since March 1987.  

Also of record is a December 1991 "Intake Interview" from 
Siskiyou County Mental Health Services.  This evidence 
reports a history provided by the veteran to the effect that 
he had come to an emergency room in November 1991, as well as 
the day before the interview complaining of panic attacks.  
This note reports the veteran's complaints consisted of chest 
pain, nausea, tachycardia, and trembling.  The emergency room 
physician also diagnosed the veteran as having an esophageal 
spasm.  The author of the December 1991 intake interview, 
P.W., L.C.S.W., provided a mental status description, which 
consists of the following: "Presents as an appropriately 
dressed and groomed ... year old Caucasian male.  Affect is 
mildly anxious.  Speech is slightly pressured, but clear; 
associations are normal.  There is no evidence of thought 
disorder.  Long and short memory are intact.  Judgment is 
fairly good.  Insight is fair.  Intelligence is average or 
better."  The examiner provided a relevant mental health 
diagnosis of "[p]anic disorder w/o agoraphobia, moderate."

Corroborating the December 1991 "Intake Interview" are two 
emergency room reports from Siskiyou General Hospital, dated 
October 31, 1991 and December 8, 1991, respectively.  The 
October 1991 emergency room report contains no mention of 
mental illness, reporting that the veteran complained of 
chest pains and was diagnosed with esophageal spasm.  The 
December 8, 1991 emergency room report diagnosed the veteran 
with esphogitis / reflux esophogitis, anxiety reaction, and 
contusion of the right toes.  

A Diagnostic Assessment, by B.R.H., M.D. from December 1991 
indicated that the veteran's rather obsessive compulsional 
nature, mood swings and panic attacks had immobilized him 
from pursuing a career as a helicopter pilot.  

A letter from D.K., M.D., dated in January 1992, stated that 
the veteran's panic disorder had been in remission since 
1987.

The next evidence relevant to the veteran's anxiety disorder 
occurs after the filing of his claim in March 1992.  In March 
1992, he complained of being tense, having trouble sleeping, 
and feeling "spacey".  In June 1992, the veteran underwent 
VA examination for his anxiety disorder.  The examiner found 
the veteran to be in no acute psychiatric distress and stated 
that the veteran denied hallucinations, paranoid delusions, 
suicide or homicidal ideations and depressive symptoms.  He 
was able to subtract sevens from 100 to 44 with two errors, 
interpreted proverbs appropriately and he recalled five of 
five words in a short term memory test.  The examiner found 
the veteran's affect and associations to be essentially 
intact and appropriate for his feeling tones and thought 
content, His intellectual functioning was within normal range 
and his judgment was thought to be grossly intact.  The 
examiner found that the veteran was often depressed and 
angry, worried about the future and was unable to sleep 
nights.  VA medical records from June 1992 record the 
veteran's report that since October or November 1991 he had 
the following complaints: panic attacks, mood swings, sleep 
disturbance, anxiety, tenseness, depression, anger and 
frustration.  

In January 1995, the veteran again underwent a VA examination 
for his anxiety disorder.  At this time he was diagnosed as 
having severe anxiety disorder, severe phase of life 
problems, and traits of paranoid personality.  This examiner 
stated that the veteran was unable to sustain employment due 
to the current level of exacerbation of his service connected 
mental condition, due to anxiety, phobic behavior and current 
stressors.  

Based on the evidence of record at the time of the March 1997 
rating decision, the Board finds that assignment of an 
effective date no earlier than March 13, 1992, for a 100 
percent disability rating, was not the result of an 
undebatable error, but for which would have resulted in a 
manifestly different outcome, i.e. assignment of an effective 
date early than March 1992.  First, it is clear that at the 
time of the March 1997 decision, all of the evidence 
referenced by the veteran and his attorney was before the RO.  
This includes evidence of the veteran's stated belief found 
in a January 1995 VA examination report that he was "unable 
to work since 1981" (as paraphrased by the veteran's 
attorney in the April 2004 notice of disagreement), as well 
as all of the medical records from 1967 through 1997 that 
were in the claims file at the time of the March 1997 rating 
decision.  The difference between what the veteran and his 
attorney believe should be the effective date, and that which 
the RO assigned in March 1997 was simply a matter of 
interpretation of that evidence.  As noted above, CUE is more 
than a difference of opinion.  38 C.F.R. § 3.105(b).  The 
mere allegation that the evidence then of record should have 
been interpreted the way that the veteran now sees it does 
not satisfy the heavy burden of demonstrating CUE.  The 
veteran's disagreement is with the manner in which the facts 
of record were weighed, and such disagreement is not CUE.  
Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).

In reviewing the record, the Board has fully considered its 
duty to sympathetically view all filings by the veteran so as 
to fully and sympathetically develop all claims.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 4-2004.  
In so doing, the Board finds no evidence of a claim that was 
not sympathetically and fully developed.  While the veteran's 
attorney has repeatedly invoked Roberson with regard to this 
case, he has not indicated how application of Roberson would 
have changed the outcome of this case, or how Roberson is 
applicable here.  The Board notes that Roberson does not 
require that, in deciding a CUE claim, VA reweigh the 
evidence to determine if it was conceivably possible that a 
different outcome could have resulted.  

The Board need not, and does not concede that the March 1997 
decision failed to apply the provisions of 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400 (1997) in assignment of an 
effective date of March 13, 1992, the date of the claim, for 
the veteran's 100 percent rating for his service connected 
anxiety disorder.  A rating decision need not cite to every 
regulation and statute that may be applicable to a claim if 
the facts were different.  Indeed, citations to specific laws 
and regulations are provided in a statement of the case once 
a veteran files a notice of disagreement with decision.  In 
this case, the veteran did not appeal the March 1997 rating 
decision as to the effective date assigned, or otherwise, and 
no statement of the case was issued.  

In any event, evidence of record in March 1997 does not 
clearly indicate that prior to March 1992, the veteran's 
anxiety disorder had such severity as to warrant a total 
disability rating.  It cannot be said that reasonable minds 
could not differ that application of 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400 (1997) to the evidence of record in 
March 1997 should have resulted in assignment of an effective 
date earlier than March 13, 1992 for the 100 percent rating 
for the veteran's anxiety disorder.  

The Board has reviewed the record to determine if an 
unadjudicated claim was of record prior to March 13, 1992 
that could have resulted in a higher rating for the veteran's 
anxiety disorder or for any unemployability compensable under 
VA regulations.  Prior to the March 13, 1992 claim for an 
increased rating, the only claim requesting disability 
compensation benefits was received by VA in November 1967.  
This claim was adjudicated in January 1968.  Thus prior to 
March 1997, the record is absent for any unadjudicated formal 
or informal claims as defined in 38 C.F.R. § 3.151 and § 
3.155.  There are also no VA examinations or hospitalizations 
of the veteran prior to June 1992, thus there is no basis for 
finding a claim on the basis of 38 C.F.R. § 3.157.  Likewise, 
the lack of any formal claim, informal claim, 
hospitalization, or VA examination means that application of 
38 C.F.R. § 4.16 would not have resulted in finding a pending 
claim prior to March 13, 1992.  Therefore, while the Board 
has given a sympathetic review of all pleadings of record in 
March 1997, there simply no evidence of a pending claim for 
benefits based on disability prior to March 1992.  

In conclusion, the Board has carefully examined the evidence 
of record in light of the veteran's contentions regarding the 
rating decision at issue.  For the reasons noted above, the 
Board finds his contentions are without merit.  The record in 
1997 included the veteran's service and post-service medical 
records, and the statements submitted by him and his attorney 
at the time in pursuit of his claim.  The evidence does not 
show that the correct facts, as they were known at the time, 
were not before the adjudicator or that the statutory 
provisions extant at the time were incorrectly applied.  
Based on the record and the law that existed at the time, 
there has been no demonstration of "undebatable" error in 
the rating decision made in March 1997 that assigned an 
effective date of March 13, 1992 for the assignment of a 100 
percent schedular rating for the veteran's service-connected 
anxiety disorder.  Crippen v. Brown, 9 Vet. App. 412 (1996); 
Allin v. Brown, 6 Vet. App. 207 (1994); Olson v. Brown, 
5 Vet. App. 430 (1993); Porter v. Brown, 5 Vet. App. 233 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).



ORDER

There was no clear and unmistakable error (CUE) in a rating 
decision of March 1997 that assigned an effective date of 
March 13, 1992, to the grant of an increased disability 
evaluation of 100 percent to the veteran's service-connected 
anxiety disorder.  The appeal is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


